Correction to Previous Notice of Allowance
The following correction has been made to the PTO-37 document: 
(1) Box #3 now correctly lists claims 21-26 and 28-30 as allowed, as opposed to claims 21-30 being allowed (i.e. claim 27 had been cancelled).

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record was made in the previous Notice of Allowance mailed on March 24, 2021, and is hereby incorporated by reference.

Reasons for Allowance
	A detailed reasons for allowance was also made of record in the Notice of Allowance mailed on March 24, 2021, and is hereby incorporated by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIGUEL A DIAZ/Examiner, Art Unit 3763          

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763